DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 April 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 33-38 and 47-52 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled The originally filed Specification fails to provide support for continuously determining and updating a set of blood pressure data from a set of pressure data during inflation and deflation, the set of blood pressure data comprising a mean arterial pressure, a systolic blood pressure estimate, and a patient heart rate.

Response to Arguments
Applicant’s arguments with respect to claims 33-38 have been considered and remain unpersuasive. Applicant asserts on page 1 of the Remarks that claim 33, when added in the response filed on October 23, 2018, contained the phrase “… and continuously determine and update during inflation a set of blood pressure data from the set of pressure data during inflation and deflation,…”. This phrase was not in claim 33 when the claim was added on 23 October 2018. The phrase in claim 33 at the time it was added was “… and continuously determine and update a set of blood pressure data from the set of pressure data during inflation and deflation,…”; “during inflation” was not present after “update”. Applicant then asserts that in the Amendment and Response that was subsequently filed on August 7, 2019, the phrase “during inflation” was inadvertently removed from step (c), but then presents step (c) with the same “during inflation” language.  The two step (c)s provided on the first page of the Remarks are identical. Regardless, as noted above, the phrase “during inflation” was never present in newly added claim 33. While the currently “amended” claim 33 is shown as deleting the phrase “during inflation” from the third line of step (c), the amendment is improper as the phrase was never a part of step (c).
Applicant’s arguments regarding the rejection of the claims under 35 U.S.C. 112(a) remain unpersuasive. None of the sections of the Specification relied upon by the Applicant for teaching continuously determining and updating a set of blood pressure data from the set of pressure data during inflation and deflation provide support for the limitation. The first paragraph cited by the Applicant are obtained for a number of cardiac cycles that allows the algorithm to calculate and/or estimate the mean arterial blood pressure and heart rate is not the same as disclosing that mean arterial blood pressure and heart rate are continuously determined and updated during inflation and deflation. Applicant then points to Figure 2 in an attempt to show that the originally filed Specification provides support for the limitation in question. Neither Figure 2 nor its description provide support for continuously determining and updating a set of blood pressure data from a set of pressure data during inflation and deflation. Figure 2 shows determining mean arterial pressure and heart rate at steps 206 and 208, and then again later at step 224. There is no indication or teaching in Figure 2 (or in its description in the Specification), that steps 206,208,224 are performed continuously throughout the inflation and deflation. Applicant then provides “Para. [0019]-[0020]”, but these paragraphs merely teach how mean arterial pressure and heart rate are determined and/or estimated. These paragraphs are silent as to how often they are determined and whether they are updated at all. Applicant then provides a copy of Claim 18. It is unclear why claim 18 is being provided to show support for the subject matter not supported by the Specification; claim 18 also does not teach continuously determining or updating a set of blood pressure data from a set of pressure data during inflation and deflation. For the reasons discussed above, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETSUB D BERHANU whose telephone number is (571)270-5410.  The examiner can normally be reached on Mon-Fri 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.